Name: Council Regulation (EEC) No 787/84 of 26 March 1984 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3. 84 Official Journal of the European Communities No L 85/37 COUNCIL REGULATION (EEC) No 787/84 of 26 March 1984 on die conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus HAS ADOPTED THIS REGULATION : Article 1 The Protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 Hie President of the Council shall give the notifica ­ tion provided for in Article 21 (1 ) of the Protocol (2). Article 3 This Regulation shall enter into force on the day following its publication in the OfficialJournal of the European Communities, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus, signed on 20 December 1983, should be approved, This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 26 March 1984. For the Council The President M. ROCARD (*) The date of entry into force of the Protocol will be published in the Official Journal of the European Com ­ munities by the General Secretariat of the Council.(l) OJ No C 77, 19 . 3. 1984, p. 124.